IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: ESTATE OF ROBERT M.                : No. 823 MAL 2015
MUMMA, DECEASED                           :
                                          :
                                          : Petition for Allowance of Appeal from
PETITION OF: BARBARA M. MUMMA             : the Order of the Superior Court

IN RE: ESTATE OF ROBERT M.                : No. 981 MAL 2015
MUMMA, DECEASED                           :
                                          :
                                          : Petition for Allowance of Appeal from
PETITION OF: BARBARA M. MUMMA             : the Order of the Superior Court

IN RE: ESTATE OF ROBERT M.                : No. 982 MAL 2015
MUMMA, DECEASED                           :
                                          :
                                          : Petition for Allowance of Appeal from
PETITION OF: ROBERT M. MUMMA, II          : the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 18th day of August, 2016, the Petition for Allowance of Appeal is

DENIED.